DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 9, 10, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 8 of U.S. Patent No. 11,205,686 in view of Yoshida et al. (US 2009/0160322, “Yoshida”). The limitations of claims 1-3 and 14-16 of the present invention are taught by claim 1 of the ‘686 patent, the limitations of claim 8 are taught by claim 2 of the ’686 patent, the limitations of claim 9  are taught by claim 3 of the ’686 patent, and the limitations of claim 10 and 13 are taught by claim 8 of the ’686 patent with the exception that the ‘686 patent does not require the display device substrate to be an OLED type display substrate. However, in the same field of endeavor of display devices (e.g., [0009], [0119]), Yoshida teaches that such OLED type devices are well-known in the art and are known to require pixel banks and to deposit material inside the pixel banks in order to create a functioning OLED that may be useful in various commercial applications ([0146]). It therefore would have been obvious to have applied an OLED type device as the type of display device of the ‘686 patent because it is well-known in the art that these devices are useful in a wide range of applications and thus commercially desirable ([0146]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuoka et al. (US 2012/0293484, “Matsuoka”) in view of Yoshida et al. (US 2009/0160322, “Yoshida”), in view of Kuo et al. (US 2013/0222879, “Kuo”).
Regarding claims 1, 2, 14, 15, Matsuoka teaches a display device or element having a base substrate (Fig. 7C, lower substrate 3, [0062], [0110]) and pixel regions thereon, such that the pixel regions are surrounded or defined by sides or ribs (i.e., pixel defining layer, see, e.g., Fig. 7C,wherein pixel regions 14b and 14a surround individual pixel regions, [0061], [0062]). Matsuoka additionally teaches a long rib and a short rib (e.g., Fig. 7C, having longer rib 14b and shorter rib 14a, [0061], [0110]). The distance between the pixel defining portion and the base substrate is additionally approximately the same for the first and second rib portions (see, e.g., Figs. 10A, showing the ribs being approximately the same distance from the base substrate). The pixel regions are additionally configured to receive a pigment dispersed in a liquid ([0057] – [0059]).	While Matsuoka teaches generally that any type of display device may be useful in the fails to specifically teach that its display is for an OLED type display (see generally ([0009], [0119], wherein the display type may be electrophoretic, and additionally wherein the backlight may include LED components). However, in the same field of endeavor of display devices and pixel bank structures for use therewith ([0002] – [0005]), Yoshida teaches to include pixel regions in an OLED type display device and teaches the ([0003] – [0009]). It therefore would have been obvious to have applied an OLED type device as the type of display device of Matsuoka because it is well-known in the art that these devices are useful in a wide range of applications and thus commercially desirable ([0146]).	While Matsuoka teaches generally to adapt the pixel ribs to contain or prevent the flow of the liquid between the adjacent pixels ([0067]), Matsuoka does not teach a specific material out of which to make the pixel ribs or that the contact angle between the first portions (or long ribs) and the printing ink is greater than the contact angle between the second portions (or short ribs) and the printing ink. In the same field of endeavor of materials for use in pixel region partitions or ribs (e.g., [0009]), Kuo teaches that the contact angle for one of the sides may be greater than that of the other (Kuo, [0027], [0032], [0034]) and that doing so may help to avoid a problem of overflowing pixel liquid in displays of this type. It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have made the longer rib out of a material having a greater contact angle with the pixel liquid and the shorter rib out of a material having a lower contact angle with the pixel liquid in order to avoid a problem of overflowing liquid in a displays of this type ([0034]). Kuo additionally teaches that the contact angle of the material for the first pixel rib may be from 20 to 70 degrees (reading on short side, [0032]) and that the contact angle of the second pixel rib may be on the range of from 30 to 80 degrees ([0032], reading on long side). It would have been an obvious matter of experimentation to the ordinarily skilled artisan at the time of filing to have adjusted the contact angle for each of the pixel ribs independently so as to improve the ability of the partitions to keep the pixel liquid within the pixel area ([0032] – [0034]).
Regarding claims 3 and 16, Matsuoka additionally teaches that the pixel regions may be rectangular and that the ribs may enclose the entirety of the regions (see Fig. 7B, [0006], [0008]). 
    PNG
    media_image1.png
    237
    476
    media_image1.png
    Greyscale

Regarding claims 4, 5, 17, and 18, Matsuoka additionally teaches that the long and short ribs may overlap at the corner areas (see e.g., Fig. 7B, thus overlapping area extends in both the first and second directions). 
Regarding claims 6, 7, 19, and 20, Matsuoka teaches that one side of the pixel region should be longer than the other (i.e., teaches a rectangular pixel structure, [0006], [0068]) but fails to specifically teach the ratio of the lengths of the sides (i.e., that the first pixel side is greater than or less than twice the length of the second pixel side). However, because Matsuoka teaches that the pixel region should be rectangular and does not require a specific ratio of lengths for the long and short sides of the pixel regions, it would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the first side to either greater than or less than twice the length of the short side in order to adjust the shape of the pixel region ([0067], [0068]). Furthermore, the Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966).
Regarding claim 8, Matsuoka additionally teaches that the contact angle of the material for the first pixel rib may be from 20 to 70 degrees (reading on short side, [0032]) and that the contact angle of the second pixel rib may be on the range of from 30 to 80 degrees ([0032], reading on long side). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Yoshida in view of Kuo as applied to claim 1, above, and further in view of Kwon et al. (US 2011/0111292, “Kwon”).
Regarding claims 9-13, while modified Matsuoka teaches the relative surface energies and that the rib layers should be able to provide contact angles as described above (Kuo, e.g., [0032]), modified Matsuoka fails to specifically teach the composition of the rib layers. In the same field of endeavor of materials for use in electronics, including display devices ([0005]), Kwon teaches  a composition for a material based on the desired contact angle and including a polyimide ([0013], [0015]) and a fluoride component (including PVDF, e.g., [0031], [0038]). Kwon teaches that PVDF may be included in the binder resin in order to raise the contact angle ([0031], [0038]; Kwon teaches generally that the polyimide should be present in an amount of 40 to 100% of the binder material; therefore Kwon teaches generally that PVDF may be present in the amount of from 0 to 60% of the binder material, [0037]). Therefore, increasing the amount of PVDF in the binder resin would increase the contact angle of the material and one of ordinary skill would have found it obvious to have adjusted the amount of PVDF to have included in the material, including to within the claimed ranges, based on the desired contact angle ([0031], [0038]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.	It should be noted that, absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of PVDF in the pixel rib of modified Matsuoka, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount of PVDF to polyimide in the pixel rib layers of modified Matsuoka in order to adjust the contact angle of each of the pixel rib layers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782